62 N.Y.2d 976 (1984)
In the Matter of Erik A. Nicolaysen, Appellant-Respondent, et al., Petitioner,
v.
Antonia D'Apice et al., as Commissioners of the Board of Elections, Westchester County, et al., Respondents, and Lawrence Breen et al., Respondents-Appellants. (And Another Proceeding.)
Court of Appeals of the State of New York.
Decided June 29, 1984.
Cross appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that cross appellants are not parties aggrieved (CPLR 5511).